Citation Nr: 0824234	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches and, if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board notes that the veteran also perfected an appeal 
with respect to the issue of entitlement to service 
connection for bilateral hearing loss disability, but that 
issue was resolved when the RO granted the claim in a 
February 2006 rating decision.  In addition, the record 
reflects that the veteran initiated an appeal with respect to 
several other issues, but limited his substantive appeal to 
the issues appearing on the title page of this decision and 
the hearing loss issue.  The Board will limit its 
consideration accordingly.


FINDINGS OF FACT

1.  In an unappealed October 1969 decision, the Board denied 
service connection for residuals of malaria and migraine 
headaches.

2.  The evidence associated with the claims file subsequent 
to the October 1969 Board decision does not relate to an 
unestablished fact necessary to substantiate either claim; is 
cumulative or redundant of evidence already of record; of is 
not sufficient to raise a reasonable possibility of 
substantiating either claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for migraine headaches.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


2.  New and material evidence has not been received to reopen 
a claims for service connection for residuals of malaria.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
the notice specified in Kent, by letter mailed in July 2005.  
In addition, he was provided notice with respect to the 
effective-date element of the claims in a March 2006 letter.  
Although the veteran was not provided the required notice 
until after the initial adjudication of the claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
either disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.  Moreover, following the receipt 
of all pertinent evidence, the RO readjudicated the claims in 
February 2006.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of either 
claim would have been different had fully compliant VCAA 
notice been provided at an earlier time.

The Board also notes that service medical records and 
pertinent VA and private medical records have been obtained.  
In letters received in August 2005 and April 2006, the 
veteran indicated he had no further evidence to submit.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the RO's development and consideration of these 
claims were insignificant and non prejudicial to the 
veteran.  Accordingly, the Board will address the merits of 
the claims.

Legal Criteria

In general, Board decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).



Analysis

Entitlement to service connection for migraine headaches and 
residuals of malaria was denied in an October 1969 Board 
decision that was not appealable.  Entitlement to service 
connection for residuals of malaria was based on the Board's 
determinations that the presence of malaria in service was 
not confirmed and the veteran had no residuals of malaria.  
Entitlement to service connection for migraine headaches was 
denied because the evidence failed to show that the veteran 
had this claimed disability.  The evidence then of record 
included service medical records showing that the veteran was 
treated in October 1966 for headaches, fever and other 
symptoms.  Although the presence of malaria was suspected, no 
such diagnosis was confirmed.  The diagnosis was fever of 
undetermined etiology.  The veteran was returned to duty 
after two weeks of hospitalization.  The evidence then of 
record also included the reports of VA examinations in March 
1968 showing that the veteran was found to have no residuals 
of malaria and no migraine headache disorder.

The medical evidence added to the record since the Board 
decision documents some complaints of and treatment for 
headaches, but none of the medical evidence shows that the 
veteran has been found to have a chronic headache disorder or 
suggests that the veteran's headaches are etiologically 
related to service.  In fact, none of the medical evidence 
added to the record shows that the veteran has ever been 
diagnosed with migraine headaches.  In addition, none of the 
medical evidence added to the record shows that the veteran 
has been found to have any residual of malaria.  Accordingly, 
none of the medical evidence added to the record is 
sufficient to raise a reasonable possibility of 
substantiating either claim.

The Board has also considered the veteran's statements in 
support of his claims to reopen, but must find that they are 
not sufficient to raise a reasonable possibility of 
substantiating either claim because lay persons, such as the 
veteran, are not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen either claim.


ORDER

Reopening of the claim of entitlement to service connection 
for a migraine headaches is denied.

Reopening of the claim of entitlement to service connection 
for residuals of malaria is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


